Citation Nr: 1022312	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-24 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating higher than 20 percent for a 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel







INTRODUCTION

The Veteran served on active duty from September 1961 to 
March 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, that granted service connection and awarded a 
20 percent disability rating for lumbar arthropathy, 
effective August 19, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial disability rating 
higher than 20 percent for his lumbar spine disability.  He 
alleges that his disability picture currently approximates 
unfavorable ankylosis of the thoracolumbar spine, such as to 
warrant a rating higher than 20 percent.

A review of the claims folder does not reveal that any 
records regarding the Veteran's treatment dated since June 
2008 have been associated with the claims folder.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2009).  In September 2008 
correspondence, the Veteran stated that he had recently 
received VA treatment for his back disability.  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the United States Court of 
Appeals for Veterans Claims (Court) held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before VA, even where they are not actually before the 
adjudicating body.  As such, the AMC should attempt to obtain 
VA clinical records pertaining to treatment for the Veteran's 
service-connected back disability dated since June 2008.

In addition, the Veteran indicated in February 2009 that he 
has been receiving Social Security Administration (SSA) 
disability benefits.  However, the records regarding this 
grant of benefits have not been associated with the claims 
folder and the record contains no indication that any attempt 
was made to obtain the Veteran's complete SSA record.  
Because SSA records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2009); see also Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998) (when VA put on notice of SSA records 
prior to issuance of final decision, Board must seek to 
obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) 
(VA has statutory duty to acquire both SSA decision and 
supporting medical records pertinent to claim); Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Finally, the most recent VA examination evaluating the 
Veteran's back condition was performed in May 2006.  Since 
that time, the Veteran has characterized his disability as 
severe.  As such, the Board must remand this matter to afford 
the Veteran an opportunity to undergo a VA examination to 
assess the current nature, extent and severity of his lumbar 
spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).  VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file VA medical records dated 
since June 2008.  If these records are 
no longer on file, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a 
negative response if records are not 
available.  Any additional pertinent 
records identified by the Veteran 
during the course of the remand should 
also be obtained, following the receipt 
of any necessary authorizations from 
the Veteran, and associated with the 
claims file.

2.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

3.  Schedule the Veteran for an 
examination to determine the nature and 
severity of his lumbar spine disability, 
as well as any associated neurological 
impairment.  The examiner should review 
the Veteran's claims file and should note 
that review in the report.  Any opinion 
provided should be supported by a full 
rationale.  The examiner should 
specifically:

a) Provide the range of motion of 
the lumbar spine (extension, forward 
flexion, left and right lateral 
flexion and left and right 
rotation), expressed in degrees, as 
well as state whether there is any 
favorable or unfavorable ankylosis 
of the back.  

b) Determine whether the back 
exhibits weakened movement, excess 
motion, fatigability, or 
incoordination attributable to the 
service connected back disorder and, 
if feasible, the determinations 
should be expressed in terms of the 
degree of additional range of 
motion.  The examiner should also 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
back is used repeatedly over a 
period of time.  That determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups.

c) Identify any associated 
neurological deformities associated 
with the service-connected lumbar 
spine disability.  The severity of 
all neurological signs and symptoms 
should be reported.  The examiner 
should conduct any appropriate 
neurological testing needed to 
address the above.  If a separate 
neurological examination is needed 
one should be scheduled.

d) State whether the Veteran has 
intervertebral disc syndrome (IVDS).  
If so, state whether IVDS results in 
incapacitating episodes, and if so, 
the duration of the incapacitating 
episodes over the past 12 months 
should be reported.  The examiner 
should note that for VA purposes an 
incapacitating episode is a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician.

4.   Then readjudicate the claim.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the appeal.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


